                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ROBERT B. WILLIAMS,

       Plaintiff,                                    Case No. 18-cv-11060
                                                     Hon. Matthew F. Leitman
v.

THOMAS O. WINN AND TIA CLARK,

     Defendants.
__________________________________________________________________/

    OPINION AND ORDER (1) OVERRULING PLAINTIFF’S OBJECTIONS
         (ECF #19) TO THE MAGISTRATE JUDGE’S REPORT AND
     RECOMMENDATION (ECF #18), (2) ADOPTING THE REPORT AND
     RECOMMENDATION (ECF #18), AND (3) DENYING IN PART AND
      GRANTING IN PART DEFENDANTS’ MOTION FOR SUMMARY
                         JUDGMENT (ECF #14)

       Plaintiff Robert B. Williams is a state prisoner currently confined at the Oaks

Correctional Facility in Manistee, Michigan. Williams, proceeding pro se, brings

this action under 42 U.S.C. §1983 against Defendants Thomas O. Winn and Tia

Clark, two Michigan Department of Corrections (MDOC) employees. Williams

alleges that Defendants violated his rights under the First Amendment, the Equal

Protection Clause, and the Due Process Clause when he was confined at the Saginaw

Regional Facility in Freeland, Michigan. (Compl., ECF #1.)

       On August 15, 2018, Defendants filed a motion to dismiss or for summary

judgment. (Mot., ECF #14.) Subsequently, on February 27, 2019, the assigned


                                          1
 
Magistrate Judge issued a thorough and well-reasoned Report and Recommendation

(the “R&R”) in which she recommend that the Court: (1) deny Defendants’ motion

for summary judgment as to Williams’ failure to exhaust administrative remedies;

(2) deny Defendants’ motion to dismiss Williams’ Equal Protection claim; and (3)

grant Defendants’ motion to dismiss Williams’ Due Process and First Amendment

retaliation claims. (R&R, ECF #18.)

              On March 24, 2019, Williams filed objections to the R&R (the “Objections).

(See ECF #19.) The Defendants did not file any objections.

              The Court has conducted a de novo review of the portions of the R&R to

which Williams has objected.                                   For the reasons stated below, the Court

OVERRULES the Objections, ADOPTS the recommended disposition of the

R&R, and DENIES in part and GRANTS in part Defendants’ motion to dismiss

or for summary judgment.

                                                                  I1

                                                                  A

              Williams’ civil rights claims arise out of his attempts to participate in the

Saginaw Correctional Facility’s Paws for a Cause dog program (the “Dog

Program”). (See Compl., ECF #1.) Williams alleges that Defendants wrongly denied


                                                            
1
  The Court recites only the facts relevant to the Objections. A full description of
the facts is available in the R&R.
                                                                  2
 
him the chance to participate in the Dog Program and that Defendants retaliated

against him when he complained about his exclusion from the program.

      Williams asserts three claims against the Defendants. First, he alleges that

Defendants violated the Equal Protection Clause when they applied the eligibility

criteria for the Dog Program in a racially discriminatory manner. (Id. at ¶¶11-18, 38,

ECF #1 at Pg. ID 7-8, 13.) Second, he alleges that Defendants violated his due

process rights when they “fail[ed] to follow their own rules” concerning admission

to the Dog Program and when they denied him admission to the Dog Program. (Id.

at ¶40, ECF #1 at Pg. ID 13.) Finally, Williams alleges that Defendants retaliated

against him in violation of the First Amendment when he raised complaints about

the administration of the Dog Program. The alleged retaliation consisted of the

following purported adverse actions: (1) “permanently denying [Williams] an

opportunity to participate in the [Dog Program]”; (2) changing the criteria of the

Dog Program and applying the new version to Williams; and (3) blocking Williams’

email from the MOTORCITY Account. (Id. at ¶42, ECF #1 at Pg. ID 13.)

                                              B

      Two aspects of the R & R are relevant to Williams’ Objections. First, the

Magistrate Judge recommended that the Court grant the Defendants’ motion to

dismiss Williams’ due process claim because Williams lacked a protected liberty

interest in participating in the Dog Program. (R&R, ECF #18 at Pg. ID 269-71.)


                                          3
 
Second, the Magistrate Judge recommended that the Court grant the Defendants’

motion to dismiss Williams’ First Amendment retaliation claim because Williams

failed to identify a cognizable adverse action. (Id. at Pg. ID 271-75.)

                                          II

      Where a party objects to a portion of a Magistrate Judge’s R&R, the Court

reviews that portion de novo. See Fed. R. Civ. P. 72(b)(3); Lyons v. Comm’r of Soc.

Sec., 351 F. Supp. 2d 659, 661 (E.D. Mich. 2004). The Court has no duty to conduct

an independent review of the portions of the R&R to which a party has not objected.

See Thomas v. Arn, 474 U.S. 140, 149 (1985).

                                         III

      Williams makes three objections. (ECF #19.) The Court will address each

argument in turn below.

                                          A

      In Williams’ first objection, he argues that the Magistrate Judge erred in

recommending that the Court dismiss his due process claim on the ground that he

had no cognizable liberty interest in participating in the Dog Program. (See Objs.,

ECF #19 at Pg. ID 280.) He argues that he “has made it very clear, though out this

entire process, and again has never asserted that he has a right to participate in any

dog program.” (Id.) He asserts that his due process rights were nonetheless violated

because Defendants did not follow the proper administrative procedures when they


                                          4
 
denied him access to the Dog Program and when they processed his related

grievances. (Id.)

      This objection is OVERRULED. In order to plead a viable due process

claim, a plaintiff must identify a protected “liberty or property interest which has

been interfered with by the State.” Liberte Capital Grp., LLC v. Capwill, 421 F.3d

377, 383 (6th Cir. 2005) (quoting Kentucky Dep’t of Corr. v. Thompson, 490 U.S.

454, 460 (1989)). Williams has not cited any authority that supports the proposition

that he may assert a due process claim without identifying a protected liberty or

property interest. Accordingly, the Court agrees with the Magistrate Judge that

Williams has failed to state a viable due process claim.

                                         B

      Williams’ second objection is that the Magistrate Judge erred when she

concluded that his First Amendment retaliation claim was deficient because he failed

to identify a cognizable adverse action. (Objs., ECF #19 at Pg. ID 281.) This

objection is OVERRULED because Williams has failed to show that any of his

three alleged adverse actions were sufficient to support his First Amendment

retaliation claim.

      Williams identified his permanent exclusion from the Dog Program as the first

adverse action allegedly taken against him. The Magistrate Judge determined that

the permanent exclusion could not serve as an adverse action supporting Williams’


                                          5
 
First Amendment retaliation claim because, according to Williams’ own timeline, it

occurred before Williams engaged in the alleged protected conduct – i.e., before

Williams wrote his letter of complaint to prison officials. The Magistrate Judge

explained that Defendant Clark permanently excluded from the Dog Program on

August 26, 2017, and that Williams did not write his letter of complaint until

September 8, 2017. (R&R, ECF #18 at Pg. ID 273.)

      Williams now contends that he was not permanently excluded from the

program by Defendant Clark on August 26, 2017. He argues that Defendant Clark

could not have excluded him because she “is not the ultimate decision maker” within

the facility, and he contends that Defendant Winn had the sole authority to make the

“ultimate decision” to exclude him. (Objs., ECF #19 at Pg. ID 281.) He says that

Winn made the final decision to permanently exclude him from the program after he

wrote his letter of complaint. (See id.) But Williams alleges in his Complaint that

“Clark permanently denied [him] an opportunity to participate” in the Dog Program.

(Compl., ECF #1 at ¶2, Pg. ID 6; emphasis added.) Williams also alleges that Clark

told him that she “made the decision to permanently deny” him the opportunity to

participate in the Dog Program. (Id. at ¶32, Pg. ID 11.) Given his own allegations,

Williams has no basis to object to the Magistrate Judge’s conclusion that Clark made

the decision to permanently bar him from participating in the Dog Program on

August 26, 2017. Moreover, Plaintiff cannot save his retaliation claim by arguing


                                         6
 
that Defendant Winn later ratified Clark’s decision to permanently bar him from

participating in the program. Winn’s later alleged ratification does not change the

fact that, as Williams himself alleges, he was excluded from the Dog Program by

Clark before he sent his letter of complaint. For all of these reasons, Williams has

failed to show that the Magistrate Judge erred when she concluded that the first

alleged adverse action of exclusion from the program preceded Williams’ alleged

protected conduct.

      Williams identified the second alleged adverse action as a change in the

criteria for participation in the Dog Program. The Magistrate Judge concluded that

this change was not a sufficient adverse action because Williams failed to “explain

how changing the criteria for the dog program adversely affected him.” (R&R, ECF

#18 at Pg. ID 274.) In his Objections, Williams reiterates his argument that the

“conscious decision to change the criteria was in retaliation to Mr. Williams’

complaint’s [sic].” (Objs., ECF #19 at Pg. ID 282.) But Williams again fails to

explain how the changed criteria adversely affected him. Accordingly, he has not

shown any error by the Magistrate Judge.

      Finally, Williams alleges that the third adverse action was the blocking of a

message on his JPay email account. The Magistrate Judge determined that the

alleged blocking was not a sufficient adverse action to support a claim against the

Defendants here because Williams did “not allege that either defendant was involved


                                         7
 
in blocking the message.” (R&R, ECF #18 at Pg. ID 274.) Williams complains that

the Magistrate Judge erred, but he does not suggest nor present any evidence that the

Defendants personally played any role in the alleged blocking of the message in

question. Thus, he has not shown that the Magistrate Judge erred in concluding that

the alleged blocking could not support a First Amendment retaliation claim against

the Defendants.

                                           C

        Williams third objection is that the “[M]agistrate erred in her conclusion that

the defendant’s [sic] are entitled to qualified immunity.” (Objs., ECF #19 at Pg. ID

282.)    However, in his objection, Williams includes no new arguments or

information, but rather, simply restates his conclusory allegations that the Magistrate

Judge found insufficient. Therefore, Williams’ third objection is OVERRULED.

                                          IV

        For the reasons stated above, IT IS HEREBY ORDERED that:

     Williams’ Objections to the R&R (ECF #19) are OVERRULED;

     The R&R (ECF #18) is ADOPTED as the Opinion of the Court;

     Defendants’ motion is DENIED to the extent it seeks judgment and/or
      dismissal based upon Williams’ alleged failure to exhaust of administrative
      remedies;

     Defendants’ motion is DENIED to the extent it seeks judgment and/or
      dismissal of Williams’ Equal Protection claim; and


                                           8
 
     Defendants’ motion to dismiss (ECF #14) is GRANTED to the extent it seeks
      dismissal of Williams’ Due Process and First Amendment retaliation claims.


    IT IS SO ORDERED.
                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: March 29, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 29, 2019, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        9
 
